In an action to recover damages for wrongful death and conscious pain and suffering, defendants appeal from a judgment of the Supreme Court, Nassau County, entered November'26, 1973, in favor of plaintiff, upon a jury verdict of $175,000 for the wrongful death cause and $7,102.12 for the conscious pain and suffering cause. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to a total of $107,102.12, consisting of $100,000 for decedent’s death and $7,102.12 for conscious pain and suffering; to reduce the interest thereon accordingly and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion, the verdict was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.